        Case 4:19-cv-00917-LPR Document 101 Filed 07/01/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

CALVIN R. MULLINAX, SR. and                                                    PLAINTIFFS
MARY ALICE MULLINAX


v.                              Case No. 4:19-cv-00917-LPR



CATERPILLAR INC., et al.                                                     DEFENDANTS

                                       JUDGMENT

       Consistent with the Order that was entered on this date, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice.


       IT IS SO ADJUDGED this 1st day of July 2020.



                                              _______________________________
                                              LEE P. RUDOFSKY
                                              UNITED STATES DISTRICT JUDGE
